J-S68043-19


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :         PENNSYLVANIA
                       Appellee                :
                                               :
                v.                             :
                                               :
    JANET BRUNERMER                            :
                                               :
                       Appellant               :      No. 1219 WDA 2019

         Appeal from the Judgment of Sentence Entered June 24, 2019
              In the Court of Common Pleas of Armstrong County
             Criminal Division at No(s): CP-03-SA-0000075-2018


BEFORE:      GANTMAN, P.J.E., LAZARUS, J., and PELLEGRINI, J.*

JUDGMENT ORDER BY GANTMAN, P.J.E.:                    FILED JANUARY 17, 2020

        Appellant, Janet Brunermer, appeals pro se from the judgment of

sentence entered in the Armstrong County Court of Common Pleas, after the

trial court found her guilty of violating Apollo Borough Ordinance 272-16,

Article 4(a) (“the zoning ordinance”), requiring property owners to register

vacant buildings. We dismiss the appeal as untimely filed.

        The relevant facts and procedural history of this case are as follows.

Apollo Borough issued a citation to Appellant on July 31, 2018, and a

magisterial district judge subsequently convicted her of violating the zoning

ordinance.     Appellant timely filed a notice of appeal from the summary

conviction, and the Court of Common Pleas conducted a trial de novo on June


____________________________________________


*   Retired Senior Judge assigned to the Superior Court.
J-S68043-19


24, 2019. That same day, the trial court found Appellant guilty of violating

the zoning ordinance and ordered her to pay a fine and costs. Appellant filed

a pro se motion to reconsider the guilty verdict on July 5, 2019, which the trial

court denied on July 9, 2019. On August 7, 2019, Appellant filed a pro se

notice of appeal.

        As a prefatory matter, “Time limitations for taking appeals are strictly

construed and cannot be extended as a matter of grace.” Commonwealth

v. Burks, 102 A.3d 497, 500 (Pa.Super. 2014). “This Court can raise the

matter sua sponte, as the issue is one of jurisdiction to entertain the appeal.”

Id.     This Court has no jurisdiction to entertain an untimely appeal.

Commonwealth v. Patterson, 940 A.2d 493, 497 (Pa.Super. 2007), appeal

denied, 599 Pa. 691, 960 A.2d 838 (2008). “[T]he notice of appeal…shall be

filed within 30 days after the entry of the order from which the appeal is

taken.” Pa.R.A.P. 903(a).

        “[P]ursuant to Pa.R.Crim.P. 720(D), a defendant in a summary appeal

case is not permitted to file post-sentence motions.”      Commonwealth v.

Dixon, 66 A.3d 794, 797 (Pa. Super. 2013). Rule 720 provides, in pertinent

part:

           Rule 720. Post-Sentence Procedures; Appeal

                                   *    *    *

           (D) Summary Case Appeals. There shall be no post-
           sentence motion in summary case appeals following a trial
           de novo in the court of common pleas. The imposition of
           sentence immediately following a determination of guilt at

                                       -2-
J-S68043-19


         the conclusion of the trial de novo shall constitute a final
         order for purposes of appeal.

Pa.R.Crim.P. 720(D). Thus, under the plain language of the rule, “The time

for appeal in summary cases following a trial de novo runs from the imposition

of sentence.” Id., Comment—Miscellaneous.

      Instantly, following Appellant’s trial de novo, the appeal period began to

run from June 24, 2019, when the trial court imposed sentence.          See id.

Appellant’s motion for reconsideration did not toll the thirty-day appeal period.

Therefore, Appellant filed an untimely notice of appeal on August 7, 2019,

more than thirty days after the imposition of sentence. Id.; Pa.R.A.P. 903(a).

Accordingly, we dismiss this appeal.

      Appeal dismissed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 1/17/2020




                                       -3-